DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive.
Examiner respectfully disagrees with Applicants’ assertion that Zhou does not teach wherein a plurality of sets of values of power control parameters are stored by the
network device, and each set of values of the power control parameters stored by the network device comprises at least six values of a same corresponding power control parameter, and different sets of at least six values of power control parameters of the plurality of sets of values of the power control parameters correspond to different power control parameters.  Zhou teaches in Section 0251 that the base station transmits a determined plurality of power control parameter sets.  The power control parameter sets would at least need to be temporarily stored for a finite amount of time prior to being transmitted to the mobile since there will be a finite amount of time between when said power control parameters are determined and when said power control parameters are transmitted.  The SRS power control parameter sets comprise at least an indication of absolute/accumulated power control adjustment.  This absolute/accumulated power control adjustment indication is a parameter, which according to The American Heritage® College Dictionary, Fourth Edition, is a constant, which is a first value, allowable transmission power (2nd value), target receiving power (3rd value), power compensation factor (4th value), and one or more power offset values, which can render 5th and 6th values.  This particular limitation is taught by Zhou.
	Regarding the feature-a first transmit power control (TPC) command field comprising at least three bits, and a value of a combination of all bits of the at least three bits corresponds to the value of the first power control parameter in an association stored by the network device-Han teaches in section 0201 that the TPC command field of the DCI comprises 3 bits.  While it is possible for the TPC command to represented by 2 of the 3 bits said TPC field has the capacity to support three bits thus rendering a scenario wherein a value of a combination of all bits of the at least three bits corresponds to the value of a first power control parameter.
Regarding Claim 26, Zhou, as set forth above, teaches multiple sets of stored power control parameters.  Moon, as detailed on the Office Action dated December 6, 2021, teaches Moon, which also teaches power control, teaches the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -2dB and a second value corresponding to an adjustment of 5dB, or the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -7 dB and a second value corresponding to an adjustment of 7dB, or the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -2 dB and a second value corresponding to an adjustment of 6dB, or the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -8dB and a second value corresponding to an adjustment of 8dB (Section 0104, smaller than -1dB and greater than 3dB, which encompasses all of the above claimed adjustments).  The combination of Zhou and Moon teaches the “stored set of values” characteristic of Claim 26.
Regarding Claim 31, Zhou teaches in Section 0251 a plurality of power control parameters sets.  Each of these power control parameter sets, as detailed above, are at least temporality stored. This temporary storage would be an area or section of memory, which upon applying the broadest reasonable interpretation, reads on a table.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 22, 23, 36, 37, 38, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0074882) in view of Han et al. (US 2014/0092832)
Regarding Claim 21, Zhou teaches a method, comprising: determining, by a network device, a value of a first power control parameter in a set of values of the first power control parameter, wherein a plurality of sets of values of power control parameters are stored by the network device and each set of values of the power control parameters stored by the network device comprises at least six values of a same corresponding power control parameter (Section 0251, the SRS power control sets comprise at least an absolute power control adjustment, which is a first value, allowable transmission power (2nd value), target receiving power (3rd value), power compensation factor (4th value), and one or more power offset values, which can render 5th and 6th values, the power control parameter sets would at least need to be temporarily stored for a finite amount of time prior to being transmitted to the mobile since there will be a finite amount of time between when said power control parameters are determined and when said power control parameters are transmitted); and different sets of at least six values of power control parameters of the plurality of sets of values of the power control parameters correspond to different power control parameters (Section 0251, there are a plurality of sets of power control parameters thus rendering a scenario wherein each set has power control parameters that differ from the power control parameters of the other set); sending, by the network device, downlink control information (DCI) to a terminal device, wherein the DCI comprises a first field indicating which power control parameter of the different power control parameters is the first power control parameter (Section 0253, the SRS power control sets are sent via a power control parameter index in the downlink control information (DCI) to the mobile terminal in the downlink, the power control index field indicates the power control parameters thus rendering a scenario wherein the first power control parameter is indicated); and receiving, by the network device, uplink information, wherein the uplink information is sent by the terminal device at a transmit power adjusted based on the value of the determined first power control parameter (Section 0253, the mobile terminal adjusts its power for SRS transmission on the uplink based on the power control information received via the DCI).
Zhou does not teach a first transmit power control (TPC) command field comprising at least three bits and a value of a combination of all bits of the at least three bits corresponds to the value of the first power control parameter in an association stored by the network device
Han, which also teach uplink power control, teaches a first transmit power control (TPC) command field comprising at least three bits and a value of a combination of all bits of the at least three bits corresponds to the value of the first power control parameter (Section 0201).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Zhou with the above features of Han for the purpose of efficiently transmitting control information as taught by Han.  The combination of Zhou and Han teaches a first transmit power control (TPC) command field comprising at least three bits and a value of a combination of all bits of the at least three bits corresponds to the value of the first power control parameter in an association stored by the network device.
Regarding Claim 36, Zhou teaches an apparatus, comprising: a transceiver; a non-transitory memory storage comprising instructions; and one or more processors in communication with the non-transitory memory storage, wherein the instructions are executable by the one or more processors to: receive downlink control information (DCI) from a network device, wherein the DCI comprises a first field indicating which power control parameter of different power control parameters corresponding to a plurality of sets of values of power control values stored by the network device is a first power control parameter (Section 0253, typical mobile terminals comprise transceivers, processors, and memory that stores instructions used by said processors, the SRS power control sets are sent via a power control parameter index in the downlink control information (DCI) to the mobile terminal in the downlink, the power control index field indicates the power control parameters thus rendering a scenario wherein the first power control parameter is indicated, the power control parameter sets would at least need to be temporarily stored for a finite amount of time prior to being transmitted to the mobile since there will be a finite amount of time between when said power control parameters are determined and when said power control parameters are transmitted), the value of the first power control parameter is determined by the network device from a set of values of the first power control parameter, and each set of values of the plurality of sets of values of the power control parameters comprises at least six values of a same corresponding power control parameter (Section 0251, the SRS power control sets comprise at least an absolute power control adjustment, which is a first value, allowable transmission power (2nd value), target receiving power (3rd value), power compensation factor (4th value), and one or more power offset values, which can render 5th and 6th values); adjust a transmit power based on the value of the first power control parameter, to obtain an adjusted transmit power; and send uplink information at the adjusted transmit power (Section 0253, the mobile terminal adjusts its power for SRS transmission on the uplink based on the power control information received via the DCI).
Zhou does not teach and the DCI further comprises a first transmit power control (TPC) command field comprising at least three bits, and a combination of all bits of the at least three bits corresponds to a value of the first power control parameter in a stored association.
Han, which also teach uplink power control, teaches a first transmit power control (TPC) command field comprising at least three bits and a value of a combination of all bits of the at least three bits corresponds to the value of the first power control parameter (Section 0201).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Zhou with the above features of Han for the purpose of efficiently transmitting control information as taught by Han.  The combination of Zhou and Han teaches the DCI further comprises a first transmit power control (TPC) command field comprising at least three bits, and a combination of all bits of the at least three bits corresponds to a value of the first power control parameter in a stored association.
Regarding Claims 22, 37, Zhou in view of Han teaches all of the claimed limitations recited in Claims 21, 36.  Zhou further teaches the power control parameter is an accumulated power correction value, an absolute power correction value, or a first parameter; and the first parameter is a path loss compensation factor; a target signal-to-noise ratio to use when the network device receives data from the terminal device; or a power scaling factor (Section 0251, accumulated power control adjustment comprises a power control adjustment value, absolute power control adjustment comprises a power control adjustment value) and the plurality of sets of values of the power control parameters comprises a set of at least six values corresponding to the accumulated power correction parameter and a set of at least six values corresponding to the absolute power correction parameter (Section 0251, a SRS power control set comprise at least an absolute power control adjustment, which is a first value, allowable transmission power (2nd value), target receiving power (3rd value), power compensation factor (4th value), and one or more power offset values, which can render 5th and 6th values, a SRS power control set comprise at least an accumulated power control adjustment, which is a first value, allowable transmission power (2nd value), target receiving power (3rd value), power compensation factor (4th value), and one or more power offset values, which can render 5th and 6th values).
Regarding Claims 23, 38, The above Zhou combination teaches all of the claimed limitations recited in Claims 22, 37.  Zhou further teaches wherein the first power control parameter is the accumulated power correction parameter or the absolute power correction parameter and a set of at least six values corresponding to the accumulated power correction parameter and a set of at least six values corresponding to the absolute power correction parameter is configured using higher layer signaling/higher layer signalling from the network device (Section 0251, a SRS power control set comprise at least an absolute power control adjustment, which is a first value, allowable transmission power (2nd value), target receiving power (3rd value), power compensation factor (4th value), and one or more power offset values, which can render 5th and 6th values, a SRS power control set comprise at least an accumulated power control adjustment, which is a first value, allowable transmission power (2nd value), target receiving power (3rd value), power compensation factor (4th value), and one or more power offset values, which can render 5th and 6th values).
Regarding Claim 41, The above Zhou combination teaches all of the claimed limitations recited in Claim 36.  Zhou further teaches wherein the plurality of sets of values of the power control parameters comprises a set of values of an accumulated power correction parameter and a set of values of an absolute power correction parameter (Section 0251, a SRS power control set comprise at least an absolute power control adjustment, which is a first value, allowable transmission power (2nd value), target receiving power (3rd value), power compensation factor (4th value), and one or more power offset values, which can render 5th and 6th values these are a set of absolute power correction values, a SRS power control set comprise at least an accumulated power control adjustment, which is a first value, allowable transmission power (2nd value), target receiving power (3rd value), power compensation factor (4th value), and one or more power offset values, which can render 5th and 6th values these are a set of accumulated power correction values).

Claim(s) 26 – 28, 31 – 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0074882) in view of Moon et al. (US 2015/0223213)
 Regarding Claim 26, Zhou teaches a method, comprising: receiving, by a terminal device downlink control information (DCI) from a network device, wherein the DCI comprises a first field indicating which power control parameter of different power control parameters corresponding to a plurality of sets of values of the power control parameters is a first power control parameter (Section 0253, the SRS power control sets are sent via a power control parameter index in the downlink control information (DCI) to the mobile terminal in the downlink, the power control index field indicates the power control parameters thus rendering a scenario wherein the first power control parameter is indicated, said power control sets comprise power control value information as indicated below), the value of the first power control parameter is determined by the network device from a set of values of the first power control parameter, the plurality of sets of values of power control parameters correspond to the network device and each set of values of the power control parameter are stored the network device and comprise the set of values of the first power control parameter (Section 0251, the SRS power control sets comprise at least an absolute power control adjustment, which is a first value, allowable transmission power (2nd value), target receiving power (3rd value), power compensation factor (4th value), and one or more power offset values, which can render 5th and 6th values, the power control parameter sets would at least need to be temporarily stored for a finite amount of time prior to being transmitted to the mobile since there will be a finite amount of time between when said power control parameters are determined and when said power control parameters are transmitted), each set of values of the plurality of sets of values of the power control parameters comprises at least two values, and wherein (Section 0251, the SRS power control sets comprise at least an absolute power control adjustment, which is a value and a power offset which is another value); adjusting, by the terminal device, a transmit power based on the value of the first power control parameter, to obtain an adjusted transmit power; and sending, by the terminal device, uplink information at the adjusted transmit power (Section 0253, the mobile terminal adjusts its power for SRS transmission on the uplink based on the power control information received via the DCI).
Zhou does not teach the stored set of values of the first power control parameter comprises a first value corresponding to an adjustment of -2dB and a second value corresponding to an adjustment of 5dB, or the stored set of values of the first power control parameter comprises a first value corresponding to an adjustment of -7 dB and a second value corresponding to an adjustment of 7dB, or the stored set of values of the first power control parameter comprises a first value corresponding to an adjustment of -2 dB and a second value corresponding to an adjustment of 6dB, or the stored set of values of the first power control parameter comprises a first value corresponding to an adjustment of -8dB and a second value corresponding to an adjustment of 8dB.
Moon, which also teaches power control, teaches the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -2dB and a second value corresponding to an adjustment of 5dB, or the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -7 dB and a second value corresponding to an adjustment of 7dB, or the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -2 dB and a second value corresponding to an adjustment of 6dB, or the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -8dB and a second value corresponding to an adjustment of 8dB (Section 0104, smaller than -1dB and greater than 3dB, which encompasses all of the above claimed adjustments).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhou with the above features of Moon for the purpose of efficiently controlling uplink power in carrier aggregation as taught by Moon.  The combination of Moon and Zhou teaches the stored set of values.
Regarding Claim 31, Zhou teaches an apparatus, comprising: a transceiver; a non-transitory memory storage comprising instructions; and one or more processors in communication with the non-transitory memory storage, wherein the instructions to are executable by the one or more processors to: determine a value of a first power control parameter in a set of values of the first power control parameter, power control parameter, wherein a plurality of tables are stored in a memory of the apparatus, each table of the plurality of tables comprises a plurality of sets of values of power control parameters (Section 0251, typical base stations comprise transceivers, processors, and memory that stores instructions used by said processors, the SRS power control sets comprise at least an absolute power control adjustment, which is a first value, allowable transmission power (2nd value), target receiving power (3rd value), power compensation factor (4th value), and one or more power offset values, which can render 5th and 6th values, the power control parameter sets would at least need to be temporarily stored for a finite amount of time prior to being transmitted to the mobile since there will be a finite amount of time between when said power control parameters are determined and when said power control parameters are transmitted, each of these power control parameter sets are at least temporality stored, this temporary storage would be an area or section of memory, which upon applying the broadest reasonable interpretation, reads on a table) each set of values of the power control parameters in each table comprises at least two values, each table of the plurality of tables comprises sets of values corresponding to different power control parameters, and a first table of the plurality of tables comprises the set of values corresponding to the first power control parameter (Section 0251, the SRS power control sets comprise at least an absolute power control adjustment, which is a value and a power offset which is another value), and wherein: send indication information to a terminal device, wherein the indication information indicates the determined value of the first power control parameter (Section 0253, the SRS power control sets are sent via a power control parameter index in the downlink control information (DCI) to the mobile terminal in the downlink, said power control sets comprise power control value information as indicated above); and receive uplink information, wherein the uplink information is sent by the terminal device at a transmit power adjusted based on the determined value of the first power control parameter (Section 0253, the mobile terminal adjusts its power for SRS transmission on the uplink based on the power control information received via the DCI).
Zhou does not teach the stored set of values of the first power control parameter comprises a first value corresponding to an adjustment of -2dB and a second value corresponding to an adjustment of 5dB, or the stored set of values of the first power control parameter comprises a first value corresponding to an adjustment of -7 dB and a second value corresponding to an adjustment of 7dB, or the stored set of values of the first power control parameter comprises a first value corresponding to an adjustment of -2 dB and a second value corresponding to an adjustment of 6dB, or the stored set of values of the first power control parameter comprises a first value corresponding to an adjustment of -8dB and a second value corresponding to an adjustment of 8dB.
Moon, which also teaches power control, teaches the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -2dB and a second value corresponding to an adjustment of 5dB, or the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -7 dB and a second value corresponding to an adjustment of 7dB, or the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -2 dB and a second value corresponding to an adjustment of 6dB, or the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -8dB and a second value corresponding to an adjustment of 8dB (Section 0104, smaller than -1dB and greater than 3dB, which encompasses all of the above claimed adjustments).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhou with the above features of Moon for the purpose of efficiently controlling uplink power in carrier aggregation as taught by Moon.  The combination of Zhou and Moon teaches the stored set of values.
Regarding Claims 27, 32, The Zhou combination teaches all of the claimed limitations recited in Claims 26, 31.  Zhou further teaches the first power control parameter comprises an accumulated power correction parameter, an absolute power correction parameter, or a first parameter; and the first parameter comprises: a path loss compensation factor; a target signal-to-noise ratio to use when the network device receives data from the terminal device; or a power scaling factor (Section 0251, accumulated power control adjustment comprises a power control adjustment parameter, absolute power control adjustment comprises a power control adjustment parameter).
Regarding Claims 28, 33, Zhou combination teaches all of the claimed limitations recited in Claims 27, 32.    Moon, which also teaches power control, teaches a set of values of the accumulated power correction parameter or a set of values of the absolute power correction parameter is configured using higher layer signaling from the network device/from the apparatus to the terminal device (Section 0104, accumulated power correction values via the TPC of the DCI, which is the higher layer signalling).
Regarding Claim 34, Zhou combination teaches all of the claimed limitations recited in Claim 31.  Zhou further teaches wherein the indication information is carried in downlink control information (DCI) (Section 0253, the SRS power control sets are sent via a power control parameter index in the downlink control information (DCI) to the mobile terminal in the downlink).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0074882) in view of Moon et al. (US 2015/0223213), as applied to Claim 34, and further in view of Nakamura et al. (US 2015/0282092)
Regarding Claim 35, Zhou combination teaches all of the claimed limitations recited in Claim 34.   Zhou does not teach wherein the indication information is carried in a first field in the DCI, and the first field is a DCI header, a modulation and coding scheme (MCS), or a power control adjustment state variable of a physical uplink shared channel (PUSCH).
Nakamura, which also teaches power control of the SRS, teaches wherein the indication information is carried in a first field in the DCI, and the first field is a DCI header, a modulation and coding scheme (MCS), or a power control adjustment state variable of a physical uplink shared channel (PUSCH) (Section 0034, path loss of PUSCH affects the power control of the SRS, said path loss of the PUSCH is the power control adjustment state variable).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhou combination with the above features of Nakamura for the purpose of increasing system throughput as taught by Nakamura.

Claim(s) 42 – 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0074882) in view of Han et al. (US 2014/0092832), as applied to Claim 41 set forth above, and further in view of Moon et al. (US 2015/0223213)
Regarding Claims 42 – 44, The above Zhou combination teaches all of the claimed limitations recited in Claim 41.  The above Zhou combination does not teach wherein the set of values of the accumulated power correction parameter comprises a first value corresponding to an adjustment of -2dB and a second value corresponding to an adjustment of 5dB, and the set of values of the absolute power correction parameter comprises a third value corresponding to an adjustment of -7dB and a fourth value corresponding to an adjustment of 7dB/wherein the set of values of the accumulated power correction parameter comprises a first value corresponding to an adjustment of -1dB and a second value corresponding to an adjustment of 5dB, and the set of values of the absolute power correction parameter comprises a third value corresponding to an adjustment of -6dB and a fourth value corresponding to an adjustment of 6dB/wherein the set of values of the accumulated power correction parameter comprises a first value corresponding to an adjustment of -2dB and a second value corresponding to an adjustment of 6dB, and the set of values of the absolute power correction parameter comprises a third value corresponding to an adjustment of -8dB and a fourth value corresponding to an adjustment of 8dB
Moon, which also teaches power control, teaches a first value corresponding to an adjustment of -2dB and a second value corresponding to an adjustment of 5dB, a third value corresponding to an adjustment of -7dB and a fourth value corresponding to an adjustment of 7dB/a first value corresponding to an adjustment of -1dB and
a second value corresponding to an adjustment of 5dB, a third value corresponding to an adjustment of -6dB and a fourth value corresponding to an adjustment of 6dB/a first value corresponding to an adjustment of -2dB and a second value corresponding to an adjustment of 6dB, a third value corresponding to an adjustment of -8dB
and a fourth value corresponding to an adjustment of 8dB (Section 0104, smaller than -1dB and greater than 3dB, which encompasses all of the above claimed adjustments).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhou with the above features of Moon for the purpose of efficiently controlling uplink power in carrier aggregation as taught by Moon.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
May 9, 2022